Journal Entries (1826-28): Journal 4: (1) Continued *p. 116; (2) rule to plead, answer, or demur *p. 118; (3) bill taken as confessed *p. 148; (4) reference to master *p. 153; (5) leave given to answer, decree *p. 159; (6) deputy clerk ordered to perform duties of register *p. 203.
Papers in File: (i) Bill of complaint; (2) security for costs; (3) precipe for subpoena; (4) writ of subpoena, acknowledgment of service; (5) motion for rule to plead, etc.; (6) motion to take bill as confessed; (7) motion for reference to master; (8) answer of Robert A. Forsyth; (9) master’s report of amount due; (10) draft of order that deputy clerk perform duties of register; (11-12) copies of notice of sale; (13) stipulation for postponement of sale; (14) receipt for cost of publishing notice; (15) draft of deputy clerk’s report of sale; (16) register’s report of sale; (17) engrossed copy of original and supplemental decrees signed by two of the judges; (18) deed of mortgage—James Chittenden to Thomas Rowland; (19) deed of mortgage— James Chittenden to Friend, Thomas, and John Palmer; (20) assignment of mortgage— Chauncey S. Payne et ux to Robert A. Forsyth; (21) memo, of description of land.
Chancery Case 77 of 1826.